MEMORANDUM **
Pedro Montiel-Hernandez appeals his conviction and 72-month sentence for being an illegal alien found in the United States following deportation, in violation of 8 U.S.C. § 1326(a).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Montiel-Hernandez has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. No pro se brief or answering brief have been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief on direct appeal.
Counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.